Citation Nr: 0402802	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




ATTORNEY FOR THE BOARD

J. Ashley, Law Clerk









INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The evidence of record indicates that the veteran served as a 
cook during his period of active service.  He contends that 
his current hearing loss is related to events in his military 
service.  

The evidence of record includes a statement from a private 
physician indicating that the veteran's current bilateral 
hearing loss was related to his military service.  However, 
the veteran has not been afforded an examination by VA.  The 
Board finds that an examination is warranted prior to further 
appellate consideration.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in a manner that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
in the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the nature and likely etiology 
of the claimed bilateral hearing loss.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing. The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner prior to examination.  All 
indicated audiometric testing should be 
conducted.  Based upon the record and the 
examination findings, the examiner should 
state whether it is at least likely as 
not that the veteran has a current 
hearing disability due to any event in 
service as claimed by the veteran or 
other disease or injury that was incurred 
in or aggravated by service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Following completion of the requested 
development, the RO should then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



